DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action on the merits.  Claims 31-49 are currently pending and are addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
Response to Arguments
Applicant’s response arguments, with regards to claims 31-49, filed on 05/18/2021 are moot in view of the new grounds of rejection under the combination of Bowers and Hayakawa which is necessitated by Applicant’s amendments.
On pages 8-9, of the applicant response, the applicant argues that claims 31-44 are no longer mental process because the amended claims 31-44 includes the step of “detecting an object using sensor; determining a distance of the object based on sensor information from at least one sensor”, Examiner respectfully disagrees, because claims 31 and 44 recite the steps of detecting via sensor, determining, electing to report, and transmitting. Where the sensor is very generic sensor that detect/distance objects, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 31 and 44 recite the limitation of “electing not to report the object to a second apparatus based on the distance to the  object being beyond a distance threshold; elect to report the object to the second apparatus based on the distance to the object being within the distance threshold” is a new matter issue that was not explicitly or inherently supported form the original specification and drawings. The original specification is completely silent is regards to “electing not to report the object to a second apparatus based on the distance to the  object being beyond a distance threshold; elect to report the object to the second apparatus based on the distance to the object being within the distance threshold”. The original specification describes [para 50] “Consequently, a request may indicate a distance (e.g., Y meters) so that any vehicle within that distance from the requestor starts transmitting sensor data first (i.e., sooner than vehicles that are further away). Subsequently, the distance may be increased so the requestor can obtain visibility up to a certain distance (e.g., the vehicles that are further away from the requestor will report their information once the distance is increased)” [para 78] “As another example, the apparatus may respond immediately if the apparatus's sensor visibility is beyond a threshold distance (e.g., X meters). As yet another example, the apparatus may delay responding if the apparatus's sensor visibility is less than the threshold distance.” [para 141 & 156] “The circuit/module for determining when to send 1128 may then make the determination based on the obtained information. For example, the circuit/module for determining when to send 1128 may determine a time to send a response based on a distance of the apparatus 1100 from the requestor, whether sensor visibility of the apparatus 1100 is beyond a threshold distance,”
The system determine if the sensor visibility is beyond a threshold, therefore, there is not support for “electing not to report ” or “electing to report” based on the distance to the object being beyond a distance threshold, the only distance threshold of the sensor visibility that is supported by the specification. The newly added limitation “electing not  report the object to a second apparatus based on the distance to the  object being beyond a distance threshold; elect to report the object to the second apparatus based on the distance to the object being within the distance threshold” were not supported from the original discourse, and is considered to be new matter. Applicant did not have possession of the claimed “electing not to report……. based on the distance to the  object being; elect to report ….. based on the distance to the object being within the distance threshold” at the time of filling for this instant application. 
 
 Claim Rejections - 35 USC § 101
3.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 31-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 31 is directed to a method, and claim 44 is directed to an apparatus, Therefore, on its face, each independent claims 31 and 44 are directed to a statutory category of invention under Step 1 (Step 1: yes).

Step 2A Prong One: claims 31 and 44 recite the steps of determining, electing to report, and transmitting. These limitations recite an abstract idea which is directed to mental process.

Step 2A Prong Two: This judicial exception is not integrated into a practical application, claims 31 and 44, and the claim 44 recites the combination of additional element of sensor, memory device and processing circuit, the processing circuit is recited as 
Step 2B, The additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component, the same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, independent claims 31 and 44 are ineligible.

Dependent claims 32-40, 42, 45-47

Step 1: claims  32-40, 42, 45-47  includes the steps of “determining” in (claims 32, 35, 45-46) and “sending” in (claims 2, 10 & 29),  “determining” in (claims 14-15, 24-27), “acquiring” in (claims 33, 34& 27), “electing to report” in (claims 36-39, and “transmitting” in (claims 40, 42 and 47)  (Step 1: yes).

Step 2A Prong One: Claims 32-40, 42 and 45-47 depend on claims 31 and 44 respectively and recite the limitation “determining” in (claims 32, 35, 45-46) and “sending” in (claims 2, 10 & 29),  “determining” in (claims 14-15, 24-27), “acquiring” in (claims 33, 34& 27), “electing to report” in (claims 36-39, and “transmitting” in (claims 40, 42 and 47). These claims recite an abstract idea which is directed to mental process. 

Step 2A Prong Two: This judicial exception is not integrated into a practical application, claims 32-40 and 42 do not recite additional element, and claims 45-47, recite the combination of additional element of processing circuit and memory device, the processing circuit is recited as generic processor performing a generic computer function of determine “the location of object”, “object is within a specific distance”, and transmit the message. This generic processing circuit limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea .

Step 2B, the claims 32-40, 42 and 45-47 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent Claims 32-40, 42 and 45-47 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 32-40, 42 and 45-47 are not patent eligible. Therefore, claims 31-49 are not patent eligible. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 31-36 and 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0009275 to Bowers et al. in view of US2019/0043274 to Hayakawa et al.
9.  Regarding claims 31 and 44, Bowers discloses a first apparatus and method for wireless communication (communication see at least [¶ 37 & 43] and Fig. 1), 
the first apparatus (vehicle see at least Fig.1) comprising: at least one sensor (sensor see at least [¶ 6 &39]),
a memory device; and a processing circuit coupled the at least one sensor and  the memory device, wherein the processing circuit and the memory device (processor and memory see at least [¶ 24, 39 & 49] and Fig. 1& 10) are configured to: detect an object using the at least one sensor (detecting object/vehicle see at least [¶ 37 & 41] and Figs. 1-6); 
determine a distance to the object based on sensor information from the at least one sensor (the sensing system detect an object/vehicle within range using the detection range/distance as shown in Fig. 1 see at least [¶ 39& 41] and Figs. 1-6, (for clarification about the distance the examiner using secondary reference of Kagawa)); 
elect to report the object to the second apparatus based on the distance to the object being within the distance threshold; (once the sensing system detect the object within the range/threshold distance, then transmit information about object to other vehicles in area 103 and 104, that means if the detected the object is within range/threshold distance then report the information about the object see at least [¶ 41& 46] and Figs. 1-6); and 
transmit a message identifying the object to the second apparatus after the election to report the object to the second apparatus (the system transmit message about the detected object within the range to other vehicles in area 103 and 104 see at least [¶ 41& 46-47] and Figs. 1-6).  
Bowers does not explicitly disclose the limitation of elect not report the object to a second apparatus based on the distance to the  object being beyond a distance threshold.
However, Hayakawa is directed to on-vehicle device and road abnormality alert system. Hayakawa discloses the vehicle detect an object with a predetermined/threshold distance and vehicle transmit the information about the detected object via vehicle-to-vehicle communication, that means if the obstacle is not detected within the 

10.  Regarding claims 32 and 45, Bowers discloses further comprising: determining a location of the object based on the distance; wherein the message indicates the location of the object (the vehicle detect an object within range using sensor Lidar, radar and other sensors, that means the system determine the distance and transmit the location of the object see at [¶ 37-39, 78 & 143]).  

11.  Regarding claim 33, Bowers discloses wherein detecting the object comprises: acquiring the sensor information for a specified period of time (the system monitor data based on sensors data which includes time frames/time period see at least [¶ 37 & 73]).  
12.  Regarding claim 34, Bowers discloses wherein detecting the object comprises: acquiring the sensor information in a specified direction (sensor system acquire the direction see at least [¶ 41]).  



14.  Regarding claim 36, Bowers discloses, wherein electing to report the object to the second apparatus is further based on a direction to the object (the system share the collision data with other vehicles within the area and driving in the same direction of the collision as shown in Fig. 6 see at least [¶ 31, 44, 63 & 119] Figs. 1& 6).  

15.  Regarding claim 38, Bowers discloses, wherein electing to report the object to the second apparatus is further based on a type of data to be reported (vehicle 102 share collision data with other vehicles in area including kinematic properties of objects data see at least [¶ 3, 31 & 119] and Figs. 1, 6-7).  
16.  Regarding claim 39, Bowers discloses, wherein electing to report the object to the second apparatus is further based on a visibility of the at least one sensor of the first apparatus (the vehicle share the collected data within the range/visibility of the sensors (camera, Lidar and more) see at least [¶ 37, 39, 41 & 85] ).  



18.  Regarding claim 41, Bowers discloses, wherein the defined period of time is based on a vehicle speed associated with the first apparatus (the vehicle collect the sensor data based on the vehicle speed (which is based on time) and share it with other vehicles based on time period, that means the time period based on the speed see at least [¶ 32, 39 & 93]).  

19.  Regarding claim 42, Bowers discloses, wherein transmitting the message comprises: transmitting information for the object that was obtained via a specified sensor feed (the vehicle collect sensor data from camera, Lidar or Radar about collision or objects and share it with other vehicles see at least [¶ 39, 72, 85, 103 & 119]).  

20.  Regarding claim 43, Bowers discloses, wherein the specified sensor feed comprises at least one of Lidar data, camera data, radar data, or object data (see at least [¶ 31 & 39]).
21.  Regarding claim 47, Bowers discloses wherein the processing circuit and the memory device are further configured to: transmit the message within a defined period of time (the system collect monitor sensor data and share it with other vehicles based on time period see at least [¶ 80 & 93]), transmit the message based on a random 

22.  Regarding claim 48, Bowers discloses, wherein the first apparatus is a vehicle (vehicle see at least Fig. 1).  

23.  Regarding claim 49, Bowers discloses, wherein the first apparatus is a communication module or a sensor module (sensing module see at least [¶ 2-6 & 39]).  

24.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US2014/0009275 to Bowers et al. in view of US2019/0043274 to Hayakawa et al. further in view US2017/0184726 to Lee et al.
25.  Regarding claim 37, Bowers and Hayakawa in combination disclose all the limitation of claim 31 as discussed above, but the Bowers does not explicitly disclose the limitation of electing to report the object to the second apparatus is further based on a distance to the second apparatus.  
However, Lee is directed to method for vehicle cooperative object positioning. Lee discloses a host vehicle (101) detect an object (200) and transmit the information data of the object to second vehicle (102) that is close by within a distance as shown in Fig. 9 (see at least [¶ 4-5, 45]). Therefore, from the teaching of Lee, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify .
Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RACHID BENDIDI/Primary Examiner, Art Unit 3667